DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MUNTAZ R. MAJEED,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-2113

                         [December 12, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case Nos. 16-004092CF10A and 16-009711CF10A.

  Muntaz R. Majeed, Miramar, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.